Exhibit 10.3

[g4oabgp0ssav000001.jpg]

 

DIRECTOR AND OFFICER INDEMNIFICATION AGREEMENT

 

This Director and Officer Indemnification Agreement (this “Agreement”) is
entered into as of the “Effective Date” set forth below, by and between
Manhattan Associates, Inc., a Georgia corporation (“Company”), and the
undersigned “Indemnitee,” with reference to the following facts:

A.Indemnitee is a director or an officer of Company and in that capacity is
expected to perform, and performs, valuable services for Company.

B.Company’s Bylaws provide certain indemnification and expense advancement
rights in favor of directors of Company.

C.Company’s Bylaws further provide that Company’s Board of Directors will have
the power to cause Company to provide to its officers all or any part of the
right to indemnification permitted for officers by appropriate provisions of the
Official Code of Georgia Annotated (the “Statute”).

D.Company’s Bylaws further provide that Company will have the power, upon
authorization by the Board of Directors, to enter into an agreement or
agreements providing to any indemnified person indemnification rights
substantially similar to those provided in Company’s Bylaws.

E.In order to encourage Indemnitee to continue to serve as a director or an
officer of Company and to perform other services for Company at its request,
Company desires to enter into this Agreement with Indemnitee.

 

In consideration of Indemnitee’s Service, Company and Indemnitee agree as
follows:

1.Contents of Agreement.  This Agreement consists of this Signature Page and
attached Schedule A (“General Terms and Conditions”), which is incorporated into
this Agreement by reference.

2.Definitions.  Except as otherwise defined in this Agreement, capitalized terms
will have the meanings set forth in Section 1 of Schedule A entitled
“Definitions.”

THIS AGREEMENT WILL BECOME EFFECTIVE WHEN SIGNED BY BOTH PARTIES BELOW AND AS OF
THE DATE SIGNED BY INDEMNITEE BELOW.

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

 

INDEMNITEE

COMPANY

 

 

Linda C. Pinne

12 Highland Park Lane NE

Atlanta, GA 30306

Manhattan Associates, Inc.

2300 Windy Ridge Parkway, Tenth Floor

Atlanta, GA 30339

 

 

  /s/ Linda C. Pinne                 

INDEMNITEE SIGNATURE

  /s/ Eddie Capel      

AUTHORIZED SIGNATURE

 

  Linda C. Pinne      

NAME PRINTED

 

  Eddie Capel, President and CEO

NAME & TITLE PRINTED

 

  January 28, 2016      

EFFECTIVE DATE

 

  January 28, 2016      

DATE

 

Director and Officer Indemnification AgreementRevised December 17, 2012

--------------------------------------------------------------------------------

 

SCHEDULE A   GENERAL TERMS AND CONDITIONS

 

 

1.Definitions.  Except as otherwise specified in this Agreement, the definitions
of the capitalized terms set forth in this Section 1 will apply with respect to
the entire Agreement.

1.1Agreement.  This Director and Officer Indemnification Agreement.

1.2Company.  As defined in the Preamble to this Agreement.

1.3Effective Date.  The date on which this Agreement becomes effective as
defined on the Signature Page to this Agreement.

1.4Indemnitee.  As defined in the Preamble to this Agreement.

1.5Loss.  Any obligation to pay a judgment, settlement, penalty, fine (including
an excise tax assessed with respect to an employment benefit plan), expenses
(including attorneys’ fees and related disbursements and appeals bonds), and
amounts paid in settlement actually and reasonably incurred by Indemnitee in
connection with a Proceeding.  For the avoidance of doubt, Losses include,
without limitation, monetary damages against Indemnitee in respect of a breach
or an alleged breach of fiduciary duties.  In addition, Losses include expenses
incurred in a Proceeding brought by Indemnitee, and in which Indemnitee
prevails, to enforce or interpret this Agreement or to enforce any other right
to indemnification or expense advancement.

1.6Parties.  Indemnitee and Company.

1.7Person.  A natural person, or a corporation, partnership, limited
partnership, joint venture, limited liability company, trust, other business,
non-business, charitable, or governmental entity, or governmental agency.  

1.8Proceeding.  Any threatened, pending, or completed action, suit, claim, or
proceeding, whether civil, criminal, administrative, or investigative, and
whether formal or informal, including any such action, suit, claim, or
proceeding brought by or in the right of Company; and the investigation,
preparation, prosecution, defense, settlement, arbitration, and appeal of, and
the giving of testimony in, any of the foregoing.

1.9Service.  Indemnitee’s past, present, or future service as a director and/or
officer of Company, or Indemnitee’s service at the request of Company as a
director, officer, employee, agent, or consultant (which, for purposes of the
Agreement, will include a trustee, partner, or manager or similar office) of
another corporation, partnership, joint venture, trust, employee benefit plan,
or other enterprise, or by reason of any action taken or omitted or alleged to
have been taken or omitted in that capacity.  For purposes of this Section 1.9,
(i) Indemnitee will be considered to be serving under an employee benefit plan
at the request of Company if their duties to Company also impose duties on, or
otherwise involve services by, them to the plan or to participants in or
beneficiaries of the plan; and (ii) Indemnitee will be

deemed to be serving at the request of Company as a director, officer, employee,
agent, or consultant of another corporation, partnership, joint venture, trust,
or other enterprise if that other entity is a subsidiary or affiliate of Company
and Indemnitee is elected as a director or officer of that other entity or is
employed or engaged by that entity.

1.10Statute.  As defined on the Signature Page to this Agreement.

2.Indemnification of Indemnitee.  Company will indemnify, defend and hold
harmless Indemnitee to the full extent permitted by the provisions of the
Statute, as currently in effect or as it may later be amended, or by the
provisions of any other statute authorizing or permitting that indemnification,
whether currently in effect or later adopted.

3.Additional Indemnity.  Subject to Section 4, Company will indemnify, defend,
and hold harmless, Indemnitee against any Losses if Indemnitee was, is, or is
threatened to be made a named defendant or respondent in any Proceeding by
reason of Indemnitee’s Service.

4.Limitations on Additional Indemnity.  The following limitations will apply
with respect to the indemnity provided for in Section 3.

4.1Limitation Related to Certain Court Judgments or Injunctions.  No indemnity
pursuant to Section 3 will be paid by Company to the extent of any Losses
incurred in a Proceeding in which Indemnitee is adjudged liable to Company, in a
final nonappealable decision, or is subjected to final nonappealable injunctive
relief in favor of Company:

(i)for any appropriation, in violation of their duties, of any business
opportunity of Company;

(ii)for acts or omissions that involve intentional misconduct or a knowing
violation of law;

(iii)for the types of liability set forth in Section 14-2-832 of the Statute; or

(iv)for any transaction from which Indemnitee received any improper personal
benefit.

4.2Additional Limitations.  Company will not be obligated to indemnify, or
advance expenses to, Indemnitee with respect to:

(i)any Proceeding initiated by Indemnitee (except with respect to a Proceeding
brought to enforce or interpret this Agreement or to enforce any other right to
indemnification or expense advancement as set forth below), unless that
Proceeding was authorized or consented to by the Board of Directors.

(ii)any Proceeding instituted by Indemnitee to enforce or interpret this
Agreement or to enforce any other right to indemnification or expense
advancement, unless Indemnitee is successful in that Proceeding, or unless and
to

A-1



--------------------------------------------------------------------------------



 

the extent that the court in that Proceeding determines that, despite
Indemnitee’s failure to establish their right to indemnification, Indemnitee is
entitled to indemnity for those expenses in view of all of the relevant
circumstances; provided, however, that nothing in this Section 4.2(ii) is
intended to limit Company’s obligation with respect to the advancement of
expenses to Indemnitee in connection with any such Proceeding instituted by
Indemnitee to enforce or interpret this Agreement or enforce any other right to
indemnification or expense advancement, as provided in Section 6; 

(iii)any Proceeding with respect to which final judgment is rendered against
Indemnitee for payment or an accounting of profits arising from the purchase or
sale by Indemnitee of securities in violation of Section 16(b) of the Securities
Exchange Act of 1934, as amended, or any similar successor statute.

(iv)any Proceeding involving the enforcement of non-competition,
non-solicitation, non-disparagement, or non-disclosure agreements or similar
provisions of employment, consulting, or similar agreements the Indemnitee may
be a party to with Company, any subsidiary or affiliate of Company, or any other
applicable foreign or domestic corporation, partnership, joint venture, trust,
or other enterprise, if any.

5.Notification and Defense of Claim.

5.1Notification.  Promptly after receipt by Indemnitee of notice of the
commencement of any Proceeding, if a claim with respect to that Proceeding is to
be made by Indemnitee against Company under this Agreement, Indemnitee will
notify Company of the commencement of the Proceeding, but the failure to so
notify Company will not relieve Company from any liability that it may have to
Indemnitee otherwise under this Agreement. With respect to any such Proceeding
as to which Indemnitee so notifies Company:

(i)Company will be entitled to participate in the Proceeding at its own expense;
and

(ii)except as otherwise provided below, to the extent that it may desire,
Company may assume the defense of the Proceeding.

5.2Company Acknowledgment.  Promptly after receipt by Company of notice of the
commencement of any Proceeding, and no later than thirty (30) days following
that receipt, Company will acknowledge in writing to Indemnitee its obligations
to indemnify Indemnitee and advance expenses with respect to that Proceeding and
otherwise confirm its obligations under this Agreement with respect to that
Proceeding.  If Company fails to acknowledge in writing its obligations within
that thirty (30) day period, it will be conclusively presumed that Company has
acknowledged that it is obligated to indemnify Indemnitee and advance expenses
with respect to that Proceeding, and Company will not, and will be precluded and
estopped from, denying or seeking to avoid those obligations in that Proceeding,
and, by

this Agreement, Company releases Indemnitee from any claim or action to avoid
those obligations under those circumstances.  If Company denies or otherwise
fails to honor its obligations under this Agreement, Indemnitee may enforce this
Agreement in any court of competent jurisdiction.  Company will have the burden
of proving that Indemnitee is not entitled to indemnification or expense
advancement under those circumstances.

5.3Payment of Certain Legal Expenses.  After notice from Company to Indemnitee
of its election to assume the defense of a Proceeding, Company will not be
liable to Indemnitee under this Agreement for any legal or other expenses
subsequently incurred by Indemnitee in connection with that defense other than
reasonable costs of investigation or as otherwise provided below.  Indemnitee
will have the right to employ counsel of their choosing in that Proceeding, but
the fees and expenses of that counsel incurred after notice from Company of its
assumption of the defense will be at the Indemnitee’s expense unless (i) the
employment of counsel by Indemnitee has been authorized in writing by Company,
(ii) Company and Indemnitee reasonably conclude that there may be a conflict of
interest between Company and Indemnitee in the conduct of the defense; or (iii)
Company will not in fact have employed counsel to assume the defense, in each of
which case the Company will pay the reasonable fees and expenses of Indemnitee’s
counsel.  In addition, without the written consent of Indemnitee, Company will
not be entitled to assume the defense of any claim brought by or in the right of
Company.

5.4Settlements.  Company will not be liable to Indemnitee under this Agreement
for any amounts paid in settlement of a Proceeding without its prior written
consent, unless it is determined that Company wrongly refused to indemnify
Indemnitee or advance expenses with respect to that Proceeding.  Company will
not settle any such Proceeding in any manner that would impose any penalty or
limitation on Indemnitee without Indemnitee’s prior written consent.  Neither
Company nor Indemnitee unreasonably will withhold its or their consent to any
proposed settlement.

6.Prepayment of Expenses.  Unless Indemnitee otherwise elects, expenses incurred
in defending any Proceeding, including expenses in pursuing appeals and expenses
incurred by Indemnitee in enforcing any right to indemnification or expense
advancement under this Agreement or otherwise, will be paid by Company, promptly
upon demand by Indemnitee, in advance of the final disposition of that
Proceeding upon receipt by Company of a written affirmation of Indemnitee’s good
faith belief that their conduct does not constitute behavior of the kind
described in Section 4 of this Agreement and a written undertaking by
Indemnitee, executed personally or on their behalf, to repay any advances if it
is finally determined that they are not entitled to be indemnified by Company
under this Agreement.  That undertaking will be accepted without reference to
the financial ability of Indemnitee to make that repayment.  Advances will be
unsecured and interest-free.  At Indemnitee’s election, Company will pay those
expenses directly to

A-2



--------------------------------------------------------------------------------



 

the professionals, service providers, or other persons from which they were
incurred and not to Indemnitee as reimbursement for payments made by Indemnitee
to those persons.  In any case, any such payment is, and will be deemed to be, a
payment in the ordinary course of business pursuant to the preexisting terms of
this Agreement, which Agreement terms and payments are a necessary and
appropriate commitment and expense of Company in order to secure the services of
Indemnitee. 

7.Contribution.  In order to provide for just and equitable contribution in
circumstances in which the indemnification provided for in this Agreement is
held by a court of competent jurisdiction to be unavailable to Indemnitee in
whole or in part, in that case, Company will, to the fullest extent permitted by
law, contribute to the payment of Indemnitee’s Losses with respect to any
Proceeding brought against Indemnitee by reason of Indemnitee’s Service in an
amount that is just and equitable under the circumstances, taking into account,
among other things, contributions by other directors and officers of Company or
others pursuant to indemnification agreements or otherwise; provided, that,
without limiting the generality of the foregoing, that contribution will not be
required where that holding by the court is due to any limitation on
indemnification set forth in Section 4.

8.Continuation of Indemnity.  All agreements and obligations of Company
contained in this Agreement will continue during the period in which Indemnitee
is a director or officer of Company and subsequently so long as Indemnitee is
subject to any Proceeding by reason of Indemnitee’s Service.

9.Reliance; Enforcement.  Company has entered into this Agreement in order to
induce Indemnitee to serve or to continue to serve as a director or officer of
Company and acknowledges that Indemnitee is relying upon this Agreement in
continuing in such capacity.  Company agrees that its obligations set forth in
this Agreement are unique and special, and that failure of Company to comply
with the provisions of this Agreement will cause irreparable and irremediable
injury to Indemnitee, for which a remedy at law will be inadequate.  As a
result, in addition to any other right or remedy Indemnitee may have at law or
in equity with respect to breach of this Agreement, Indemnitee will be entitled
to injunctive or mandatory relief directing specific performance by Company of
its obligations under this Agreement.

10.Miscellaneous.

10.1Applicable Law.  This Agreement will be governed by and construed in
accordance with the laws of the State of Georgia, without reference to its
conflict of laws rules.

10.2Dispute Resolution.  Exclusive venue for any dispute arising under or in
connection with this Agreement will be in the Federal District Court for the
Northern District of Georgia or the Superior Court of Fulton County,
Georgia.  By this Agreement, each Party expressly agrees that those courts will
have personal jurisdiction and venue with respect to that Party, and each Party
submits to the personal

jurisdiction and venue of those courts and waives any objection based on
inconvenient forum.

10.3Nonexclusivity; Supersession of Prior Indemnification Agreement.  The
provisions for indemnification and advancement of expenses set forth in this
Agreement will not be deemed exclusive of any other rights that Indemnitee may
have under or pursuant to any provision of law, Company’s Articles of
Incorporation or Bylaws, any insurance policy of Company or its subsidiaries or
affiliates, in any court in which a Proceeding is brought, the vote of the
Corporation’s shareholders or disinterested directors, other agreements, or
otherwise.  However, no amendment or alteration of the Corporation’s Articles of
Incorporation or Bylaws or any other agreement will adversely affect the rights
provided to Indemnitee under this Agreement.  This Agreement supersedes any
prior indemnification agreement between Indemnitee and Company.

10.4Invalidity of Provisions.  The provisions of this Agreement are
severable.  If for any reason a court finds that any provision in this Agreement
is unenforceable in whole or in part, then  the court will modify that provision
to the extent necessary to render the provision enforceable while, to the extent
possible, preserving the original intent of the Parties, and the remaining
provisions will continue in full force and effect without being impaired or
invalidated in any way.

10.5Amendments; Waiver.  This Agreement may be amended or modified, in whole or
in part, only by a written amendment signed by Indemnitee and, on behalf of
Company, by an officer of Company acting with specific authorization and
approval of the Company’s Board of Directors or the Board’s Compensation
Committee, and no term of this Agreement may be waived except in a written
wavier signed by the Party waiving the benefit of that term (and in the case of
Company, with the specific authorization of the Board or the Committee).  No
failure on the part of either Party to exercise any right will operate as a
continuing waiver of that right or a waiver of that Party’s right to exercise
the same, a similar, or any other right in the future.

10.6Assignment; Binding Effect.  Neither Party has the right to assign its
rights or delegate its duties under this Agreement, and any attempted assignment
or delegation will be void; provided, however, that Company has the right to
assign its rights and delegate its duties under this Agreement to a Person or
Persons that purchase all or substantially all of the assets or stock of
Company.  Any attempt to assign or delegate in violation of the foregoing
restrictions will be null and void.  This Agreement will binding upon, inure to
the benefit of, and be enforceable by the Parties and their respective heirs,
legal representatives, successors, and permitted assignees.  Company will
require and cause any direct or indirect successor (whether by purchase, merger,
consolidation, or otherwise) to all or substantially all of the assets or stock
of Company, by written agreement in form and substance reasonably satisfactory
to Indemnitee, expressly to assume and agree to perform this Agreement in the
same manner

A-3



--------------------------------------------------------------------------------



 

and to the same extent that Company would be required to perform if no such
succession had taken place. 

10.7Headings; Personal Pronouns.  The section headings in this Agreement are for
reference purposes only and are not intended in any way to describe, interpret,
define, or limit the extent or intent of all or any portion of this
Agreement.  Plural personal pronouns such as “they” and “their” sometimes are
used in this Agreement as substitutes for singular personal pronouns in order to
avoid having to use gender specific personal pronouns such as “he” or “his” or
“she” or her.”

10.8Counterparts.  This Agreement may be executed in counterparts, each of which
will be deemed an original and both of which together will constitute one and
the same instrument.

10.9Representation of Authority.  The official executing this Agreement on
behalf of Company represents and warrants that they have the requisite authority
to do so and fully bind Company.

10.10No Right to Employment Created.  Nothing in this Agreement is intended to
create in Indemnitee any right to employment or continued employment.

A-4